





Exhibit 10.15


CONFIDENTIAL


RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE XPO LOGISTICS, INC. AMENDED AND
RESTATED 2011 OMNIBUS INCENTIVE COMPENSATION PLAN, dated as of ______________
(the “Grant Date”), between XPO LOGISTICS, INC., a Delaware corporation (the
“Company”), and _______________.
This Restricted Stock Unit Award Agreement (this “Award Agreement”) sets forth
the terms and conditions of an award of _______ restricted stock units (this
“Award”) that are subject to the terms and conditions specified herein (each
such restricted stock unit, an “RSU”) and that are granted to you under the XPO
Logistics, Inc. Amended and Restated 2011 Omnibus Incentive Compensation Plan
(the “Plan”). This Award provides you with the opportunity to earn, subject to
the terms of this Award Agreement, shares of the Company’s Common Stock, $0.001
par value (each, a “Share”), or cash, as set forth in Section 3 of this Award
Agreement.
THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 10
OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED
YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.
SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan shall govern.


SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:


“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.
“Cause” means: (i) your dereliction of duties or gross negligence or failure to
perform your duties or refusal to follow any lawful directive of the officer to
whom you report; (ii) your abuse of or dependency on alcohol or drugs (illicit
or otherwise) that adversely affects your performance of duties for the Company;
(iii) your commission of any fraud, embezzlement, theft or dishonesty, or any
deliberate misappropriation of money or other assets of the Company; (iv) your
breach of any fiduciary duties to the Company or any agreement with the Company;
(v) any act, or failure to act, by you in bad faith to the detriment of the
Company; (vi) your failure to provide the Company with at least 30 days’
advanced written notice of your intention to resign; (vii) your failure to
cooperate in good faith with a governmental or internal investigation of the
Company or any of its directors, managers, officers or employees, if the Company
requests your cooperation; (viii) your failure to follow Company policies,
including the Company’s code of conduct and/or ethics policy, as may be in
effect from time to time, and (ix) your conviction of, or plea of nolo
contendere to, a felony or any serious crime; provided that in cases where cure
is possible, you shall first be provided a 15-day cure period. If, subsequent to
your termination of employment for any reason other than by the Company for
Cause, it is determined in good faith by the Chief Executive Officer of the
Company that your employment could have been terminated by the Company for
Cause, your employment shall, at the election of the Chief Executive Officer of
the Company at any time up to two years after your termination of employment but
in no event more than six months after the Chief Executive Officer of the
Company learns of the facts or events that could give rise to the termination
for Cause, be deemed to have been terminated for Cause retroactively to the date
the events giving rise to Cause occurred.
 
“Change of Control” means:


(i)during any period, individuals who were directors of the Company on the first
day of such period (the “Incumbent Directors”) cease for any reason to
constitute a majority of the Board; provided, however, that any individual
becoming a director subsequent to the first day of such period whose election,
or nomination by the Board for election by the Company’s stockholders, was
approved by a vote of at least a majority of the Incumbent Directors shall be
considered as though such individual were an Incumbent Director, but excluding
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of





--------------------------------------------------------------------------------





directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (including without limitation any
settlement thereof);


(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company (each of the
events referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all of the assets of the Company to an entity that is not an Affiliate (a
“Sale”), in each case, if such Reorganization or Sale requires the approval of
the Company’s stockholders under the law of the Company’s jurisdiction of
organization (whether such approval is required for such Reorganization or Sale
or for the issuance of securities of the Company in such Reorganization or
Sale), unless, immediately following such Reorganization or Sale,
(1) individuals and entities who were the “beneficial owners” (as such term is
defined in Rule 13d-3 under the Exchange Act (or a successor rule thereto)) of
the securities eligible to vote for the election of the Board (“Company Voting
Securities”) outstanding immediately prior to the consummation of such
Reorganization or Sale continue to beneficially own, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities of the corporation or other entity resulting from such Reorganization
or Sale (including a corporation that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) (the “Continuing Company”) in substantially
the same proportion as the voting power of such Company Voting Securities among
the holders thereof immediately prior to the Reorganization or Sale (excluding,
for such purposes, any outstanding voting securities of the Continuing Company
that such beneficial owners hold immediately following the consummation of the
Reorganization or Sale as a result of their ownership prior to such consummation
of voting securities of any corporation or other entity involved in or forming
part of such Reorganization or Sale other than the Company), (2) no “person” (as
such term is used in Section 13(d) of the Exchange Act) (each, a “Person”)
(excluding (x) any employee benefit plan (or related trust) sponsored or
maintained by the Continuing Company or any corporation controlled by the
Continuing Company and (y) any one or more Specified Stockholders) beneficially
owns, directly or indirectly, 30% or more of the combined voting power of the
then outstanding voting securities of the Continuing Company and (3) at least
50% of the members of the board of directors of the Continuing Company (or
equivalent body) were Incumbent Directors at the time of the execution of the
definitive agreement providing for such Reorganization or Sale or, in the
absence of such an agreement, at the time at which approval of the Board was
obtained for such Reorganization or Sale;


(iii)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company unless such liquidation or dissolution is part of a
transaction or series of transactions described in paragraph (ii) above that
does not otherwise constitute a Change of Control; or


(iv)any Person, corporation or other entity or “group” (as used in
Section 14(d)(2) of the Exchange Act) (other than (A) the Company, (B) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or an Affiliate, (C) any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of the voting power of the Company Voting Securities or (D) any one or
more Specified Stockholders, including any group in which a Specified
Stockholder is a member) becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 30% or more of the combined voting
power of the Company Voting Securities; provided, however, that for purposes of
this subparagraph (iv), the following acquisitions shall not constitute a Change
of Control: (w) any acquisition directly from the Company, (x) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (y) any acquisition by an underwriter temporarily
holding such Company Voting Securities pursuant to an offering of such
securities or any acquisition by a pledgee of Company Voting Securities holding
such securities as collateral or temporarily holding such securities upon
foreclosure of the underlying obligation or (z) any acquisition pursuant to a
Reorganization or Sale that does not constitute a Change of Control for purposes
of subparagraph (ii) above of this definition.


“Code” means the Internal Revenue Code of 1986, as amended.
“Employment Agreement” means any individual employment agreement between you and
the Company or any of its Subsidiaries.
“Section 409A” means Section 409A of the Code, and the regulations and other
interpretive guidance promulgated thereunder, as in effect from time to time.
“Settlement Date” means the tenth (10th) day following the earliest of (i) the
applicable Vesting Date; (ii) the date of your termination of employment due to
death; or (iii) a Change of Control.
“Vesting Date” means the date on which the service requirement set forth in
Section 3(a) of this Award Agreement is met.





--------------------------------------------------------------------------------







SECTION 3.Vesting and Settlement. (a) Regularly Scheduled Settlement. Except as
otherwise provided in this Award Agreement, subject to your continued employment
through each Vesting Date set forth in the chart below, you shall become
entitled to delivery of Shares, cash or a combination thereof, as determined by
the Company in its sole discretion, in settlement of the number of RSUs that
corresponds to such Vesting Date, as specified in the chart below.
Vesting Date
Percentage Vested on Such Date
Number of Restricted Stock Units Vesting on Such Date
 
 
 
 
 
 
 
 
 
 
 
 



(a) Termination of Employment. Notwithstanding anything to the contrary in this
Award Agreement or the Plan to the contrary:
(i)  if your employment terminates by reason of your death, all outstanding RSUs
shall vest in full immediately;


(ii)  if your employment is terminated by the Company for Cause or by reason of
your Disability or you resign for any reason, all unvested RSUs shall be
immediately forfeited; and


(iii) if your employment terminates for any reason not described in clauses (i)
or (ii), (A) you shall vest in a number of RSUs, solely with respect to the RSUs
scheduled and eligible to vest on the Vesting Date immediately following the
date of termination, equal to the product of (x) the number of such RSUs
scheduled and eligible to vest on the Vesting Date immediately following the
date of termination and (y) a fraction, the numerator of which is the number of
days from the Vesting Date immediately preceding the date of termination (or, if
such termination is after the Grant Date but prior to the first Vesting Date,
the Grant Date) through the date of termination of your employment and the
denominator of which is the number of days from the Vesting Date immediately
preceding the date of termination (or, if such termination is after the Grant
Date but prior to the first Vesting Date, the Grant Date) through the Vesting
Date immediately following the date of termination, and (B) the remainder of the
RSUs shall be forfeited.


By way of illustration, if your employment is terminated by the Company without
Cause on the date that is six (6) months after the first Vesting Date, you shall
vest in one-half (1/2) of the RSUs that were scheduled and eligible to vest on
the second Vesting Date and the remainder of the RSUs shall be forfeited.
(b) Change of Control. Upon a Change of Control that occurs during your
employment, all RSUs shall vest in full immediately.


(c) Settlement of RSU Award. On the Settlement Date, the Company shall deliver
to you or your legal representative either (i) one Share or (ii) a cash payment
equal to the Fair Market Value determined as of the Settlement Date of one
Share, in each case, for each RSU that has vested in accordance with the terms
of this Award Agreement; provided that, the Company shall have sole discretion
to determine whether to settle such RSUs in Shares, cash or a combination
thereof.


SECTION 4. Forfeiture of RSUs. If you (a) breach any restrictive covenant
(which, for the avoidance of doubt, includes any non-compete, non-solicit,
non-disparagement or confidentiality provisions) contained in any arrangements
with the Company (including any Employment Agreement and the confidentiality
covenant contained in Section 10(c) hereof) to which you are subject or (b)
engage in fraud or willful misconduct that contributes materially to any
financial restatement or material loss to the Company or any of its
Subsidiaries, your rights with respect to the RSUs shall immediately terminate,
and





--------------------------------------------------------------------------------





you shall be entitled to no further payments or benefits with respect thereto
and, if the RSUs are vested and/or settled, the Company may require you to
forfeit or remit to the Company any amount payable, or the after-tax net amount
paid or received by you, in respect of any RSUs; provided, however, that (i) the
Company shall make such demand that you forfeit or remit any such amount no
later than six months after learning of the conduct described in this Section 4
and (ii) in cases where cure is possible, you shall first be provided a 15-day
cure period to cease, and to cure, such conduct.


SECTION 5. No Rights as a Stockholder. You shall not have any rights or
privileges of a stockholder with respect to the RSUs subject to this Award
Agreement unless and until certificates representing Shares are actually issued
and delivered to you or your legal representative in settlement of this Award.


SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of RSUs in violation of the provisions
of this Section 6 and Section 9(a) of the Plan shall be void.


SECTION 7. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares or cash pursuant to Section 3 of this Award Agreement is conditioned on
satisfaction of any applicable withholding taxes in accordance with this Section
7(a) and Section 9(d) of the Plan. No later than the date as of which an amount
first becomes includible in your gross income for Federal, state, local or
foreign income tax purposes with respect to any RSUs, you shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any Federal, state, local and foreign taxes that are required by applicable
laws and regulations to be withheld with respect to such amount. In the event
that there is withholding tax liability in connection with the settlement of the
RSUs, if authorized by the Committee in its sole discretion, you may satisfy, in
whole or in part, any withholding tax liability by having the Company withhold
from the number of Shares or cash you would be entitled to receive upon
settlement of the RSUs, an amount in cash or a number of Shares having a Fair
Market Value (which shall either have the meaning set forth in the Plan or shall
have such other meaning as determined by the Company in accordance with
applicable withholding requirements) equal to such withholding tax liability.


(a) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including your consent to
the Company’s supplying to any third-party recordkeeper of the Plan such
personal information as the Committee deems advisable to administer the Plan).


(b) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.


SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.


SECTION 9. Committee Discretion. The Compensation Committee of the Board shall
have full and plenary discretion with respect to any actions to be taken or
determinations to be made in connection with this Award Agreement, and its
determinations shall be final, binding and conclusive.


SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. Notwithstanding any
provision in your Employment Agreement, you and the Company irrevocably submit
to the exclusive jurisdiction of (i) the United States District Court for the
Southern District of New York and (ii) the courts of the State of New York for
the purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan. You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the Southern
District of New York or, if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in the courts of the State of
New York. You and the Company further agree that service of any process,
summons, notice or document by U.S. registered mail to the other party’s address
set forth below shall be effective service of process for any action, suit or
proceeding in New York with respect to any matters to which you have submitted
to jurisdiction in this Section 10(a). You and the Company irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Award Agreement or the Plan in (A) the United
States District Court for the Southern District of New York or (B) the courts of
the State of New York, and hereby and thereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.







--------------------------------------------------------------------------------





(a) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.


(b) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).


SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
certified or registered mail, return receipt requested, postage prepaid,
addressed to the other party as set forth below:
If to the Company:
XPO Logistics, Inc.
Five American Lane
Greenwich, CT 06831
Attention: Chief Legal Officer
 
 
If to you:
To your address as most recently supplied to the Company and set forth in the
Company’s records

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.
SECTION 12. Governing Law. This Award Agreement shall be deemed to be made in
the State of Delaware, and the validity, construction and effect of this Award
Agreement in all respects shall be determined in accordance with the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof.


SECTION 13. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”. The term “or” is not exclusive.


SECTION 14. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 15(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Agreement and the RSUs shall be subject to the provisions of
Section 7(c) of the Plan).


SECTION 15. Section 409A. (a) It is intended that the provisions of this Award
Agreement comply with Section 409A, and all provisions of this Award Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.


(a) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.


(b) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall





--------------------------------------------------------------------------------





not pay such amount on the otherwise scheduled payment date but shall instead
pay it, without interest (except as otherwise provided in your Employment
Agreement), on the first Business Day after such six-month period. For purposes
of Section 409A, each payment hereunder will be deemed to be a separate payment
as permitted under Treasury Regulation Section 1.409A-2(b)(2)(iii).


(c) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.


SECTION 16. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. You and the Company hereby
acknowledge and agree that signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.


SECTION 17. Section 280G. Notwithstanding anything in this Award Agreement to
the contrary and regardless of whether this Award Agreement has otherwise
expired or terminated, unless otherwise provided in your Employment Agreement,
in the event that any payments, distributions, benefits or entitlements of any
type payable to you (“CIC Benefits”) (i) constitute “parachute payments” within
the meaning of Section 280G of the Code, and (ii) but for this paragraph would
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then your CIC Benefits shall be reduced to such lesser amount (the
“Reduced Amount”) that would result in no portion of such benefits being subject
to the Excise Tax; provided that such amounts shall not be so reduced if the
Company determines, based on the advice of Golden Parachute Tax Solutions LLC,
or such other nationally recognized certified public accounting firm as may be
designated by the Company (the “Accounting Firm”), that without such reduction
you would be entitled to receive and retain, on a net after tax basis
(including, without limitation, any excise taxes payable under Section 4999 of
the Code), an amount that is greater than the amount, on a net after tax basis,
that you would be entitled to retain upon receipt of the Reduced Amount. Unless
the Company and you otherwise agree in writing, any determination required under
this Section 17 shall be made in writing in good faith by the Accounting Firm.
In the event of a reduction of benefits hereunder, benefits shall be reduced by
first reducing or eliminating the portion of the CIC Benefits that are payable
under this Award Agreement and then by reducing or eliminating the portion of
the CIC Benefits that are payable in cash and then by reducing or eliminating
the non-cash portion of the CIC Benefits, in each case, in reverse order
beginning with payments or benefits which are to be paid the furthest in the
future. For purposes of making the calculations required by this Section 17, the
Accounting Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code, and other applicable legal authority.
The Company and you shall furnish to the Accounting Firm such information and
documents as the Accounting Firm may reasonably require in order to make a
determination under this Section 17, and the Company shall bear the cost of all
fees the Accounting Firm charges in connection with any calculations
contemplated by this Section 17. In connection with making determinations under
this Section 17, the Accounting Firm shall take into account the value of any
reasonable compensation for services to be rendered by you before or after the
Change of Control, including any non-competition provisions that may apply to
you and the Company shall cooperate in the valuation of any such services,
including any non-competition provisions.
SECTION 18. Lock-Up. Notwithstanding anything to the contrary in your Employment
Agreement, the Plan or any Award Agreement under the Plan, any Shares issued to
you upon settlement or exercise, as applicable, of any RSUs or Options (whether
before, on or after the date hereof), including without limitation the RSUs
under this Award Agreement, shall be subject to a lock-up on sales, offers,
pledges, contracts to sell, grants of any option, right or warrant to purchase,
or other transfers or dispositions, whether directly or indirectly, from the
date hereof until ________________ (or, if earlier, upon your death or a Change
of Control) and all laws, rules and regulations applicable to you; provided,
however, if determined by the Board in its sole discretion, the provisions of
this Section 18 shall not apply to Shares withheld, sold or otherwise
transferred to the Company to cover the exercise price in connection with the
exercise of any Options or to satisfy the applicable tax withholding in
connection with the exercise or settlement, as applicable of any Options or
RSUs.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.


XPO Logistics, INC.
by
 
 
 
Name:
 
Title:





[grantee]
 
 
 
 
 










